                 Case 3:19-cv-05785-RBL Document 1 Filed 08/23/19 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
   CLMS MANAGEMENT SERVICES LIMITED                        Case No.
 9 PARTNERSHIP, ROUNDHILL I, L.P.,
                                                           COMPLAINT FOR DAMAGES
10                                 Plaintiffs,

11          v.

   AMWINS BROKERAGE OF GEORGIA, LLC;
12 AMRISC, LLC; C.J.W. & ASSOCIATES, INC.;
   CERTAIN UNDERWRITERS AT LLOYD’S,
13
                           Defendants.
14

15          COMES NOW, Plaintiffs CLMS MANAGEMENT SERVICES LIMITED

16   PARTNERSHIP and ROUNDHILL I, L.P. (collectively to hereinafter as “Plaintiffs”) and

17   alleges against Defendants AMWINS BROKERAGE OF GEORGIA, LLC; AMRISC, LLC;

18   C.J.W. & ASSOCIATES, INC.; CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,

19   (collectively referred to hereinafter as “Defendants”) as follows:

20                                           I.     PARTIES

21          1.1      Plaintiff CLMS MANAGEMENT SERVICES LIMITED PARTNERSHIP is a

22   Washington Limited Partnership with its principle place of business in Graham, Washington.

23          1.2      Plaintiff ROUNDHILL I, L.P. is a Washington Limited Partnership with its

24   principle place of business in Graham, Washington.

      COMPLAINT FOR DAMAGES - 1                                  HOLMES WEDDLE & BARCOTT, PC
                                                                          999 THIRD AVENUE, SUITE 2600
      Case No.                                                              SEATTLE, WA 98104-4011
                                                                           TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
                 Case 3:19-cv-05785-RBL Document 1 Filed 08/23/19 Page 2 of 5



 1           1.3     Plaintiffs are informed and believe that at all relevant times Defendant

 2   AMWINS BROKERAGE OF GEORGIA, LLC was a North Carolina limited liability

 3   corporation with its principle place of business in Atlanta, Georgia.

 4           1.4     Plaintiffs are informed and believe that at all relevant times Defendant

 5   AMRISC, LLC was a Delaware Limited Liability Company with its principle place of business

 6   in Houston, Texas.

 7           1.5     Plaintiffs are informed and believe that at all relevant times Defendant C.J.W. &

 8   ASSOCIATES, INC. was a Florida Corporation with its principle place of business in Orlando,

 9   Florida.

10           1.6     Plaintiffs are informed and believe that at all relevant times Defendant

11   CERTAIN UNDERWRITERS AT LLOYD’S, LONDON was a British business entity with its

12   principle place of business in London, England.

13                               II.     JURISDICTION AND VENUE

14           2.1     Federal diversity jurisdiction exists pursuant to 28 U.S.C § 1332. Complete

15   diversity of citizenship exists between the parties and the amount in controversy, exclusive of

16   interest and costs, exceeds the sum or value of $75,000.

17           2.2     Venue in the Western District of Washington at Tacoma is proper pursuant to 28

18   U.S.C. § 1391 because a substantial part of the events or omissions on which the claims

19   asserted herein are based occurred in this District and the subject contract was executed in this

20   District.

21                    III.   FACTS COMMON TO ALL CAUSES OF ACTION

22           3.1     At all relevant times, and in relation to all causes of action, each Defendant was

23   serving as an agent for each of the other Defendants.

24

      COMPLAINT FOR DAMAGES - 2                                   HOLMES WEDDLE & BARCOTT, PC
                                                                        999 THIRD AVENUE, SUITE 2600
      Case No.                                                            SEATTLE, WA 98104-4011
                                                                         TELEPHONE (206) 292-8008
                                                                              FAX (206) 340-0289
              Case 3:19-cv-05785-RBL Document 1 Filed 08/23/19 Page 3 of 5



 1          3.2     Roundhill Townhomes (referred to hereinafter as “Roundhill”) is a multifamily

 2   residential complex containing sixteen buildings which is operated and managed by Plaintiff

 3   CLMS MANAGEMENT SERVICES LIMITED PARTNERSHIP, and owned by Plaintiff

 4   ROUNDHILL I, L.P.

 5          3.3     On September 16, 2016, Plaintiffs entered into an insurance contract through

 6   Defendant AMRISC, LLC regarding the Roundhill property (referred to hereinafter as the

 7   “Policy”).

 8          3.4     Defendant AMWINS BROKERAGE OF GEORGIA, LLC was an insurance

 9   broker which assisted in the placement of the policy.

10          3.5     C.J.W. & ASSOCIATES, INC. was a claims administrator for the insurers.

11          3.6     Defendant CERTAIN UNDERWRITERS AT LLOYD’S, LONDON (certificate

12   number AMR-39768-02) are underwriters on the subject policy.

13          3.7     The policy provided coverage for the Roundhill property from August 30, 2016

14   – August 30, 2017.

15          3.8     On or about August 27, 2017, seven of the Roundhill buildings were damaged

16   by Hurricane Harvey. Damages are currently estimated at a combined $5,660,000.

17          3.9     Plaintiffs made a claim under the Policy.

18          3.10    At various times, Plaintiffs made inquiries concerning the claim and these

19   inquiries were not timely or properly responded to.

20          3.11    On May 24, 2018, Defendant C.J.W. & ASSOCIATES, INC. issued a letter

21   alleging a deductible of $3,600,000 (hereinafter referred to as the “Deductible Letter”).

22          3.12    On July 16, 2019, a letter was sent by Plaintiffs’ counsel concerning the claim.

23   To date, there has been no substantive response to that letter.

24

      COMPLAINT FOR DAMAGES - 3                                   HOLMES WEDDLE & BARCOTT, PC
                                                                       999 THIRD AVENUE, SUITE 2600
      Case No.                                                           SEATTLE, WA 98104-4011
                                                                        TELEPHONE (206) 292-8008
                                                                             FAX (206) 340-0289
               Case 3:19-cv-05785-RBL Document 1 Filed 08/23/19 Page 4 of 5



 1       IV.        FIRST CAUSE OF ACTION – BREACH OF CONTRACT (INSURANCE

 2                                              CONTRACT)

 3           4.1      Plaintiffs reassert the allegations contained in paragraphs 1.1 – 3.12.

 4           4.2      The Deductible Letter issued by Defendant C.J.W. & ASSOCIATES, INC.

 5   alleges that the deductible under the policy is $3,600,000. Under the Policy, the deductible

 6   should be $600,000, not $3,600,000.

 7           4.3      As a result of Defendants’ breach of contract, the Plaintiffs suffered, and

 8   continues to suffer, damages in an amount to be proven at trial.

 9     V.      SECOND CAUSE OF ACTION – FAILURE TO COMMUNICATE POLICY

10                                                CHANGES

11           5.1      Plaintiffs reassert the allegations contained in paragraphs 1.1 – 4.3.

12           5.2      Plaintiffs had previously insured the property with Defendants and certain

13   changes were allegedly made in the subject policy. These changes were not communicated to

14   the Plaintiffs and are, therefore, ineffective.

15     VI.     THIRD CAUSE OF ACTION – UNFAIR CLAIMS HANDLING PRACTICES

16           6.1      Plaintiffs reassert the allegations contained in paragraphs 1.1 – 5.2.

17           6.2      Defendants engaged in a pattern and practice of unfair claims settlement

18   practices under WAC 284-30-330.

19           6.3      Defendants violated WAC 284-30-360 by failing to acknowledge pertinent

20   communications from Plaintiff within the prescribed time periods under Washington

21   regulations.

22           6.4      Defendants failed to reasonably construe the Policy or investigate the claim.

23           6.5      Defendants failed to act with Plaintiffs in good faith.

24

      COMPLAINT FOR DAMAGES - 4                                    HOLMES WEDDLE & BARCOTT, PC
                                                                          999 THIRD AVENUE, SUITE 2600
      Case No.                                                              SEATTLE, WA 98104-4011
                                                                           TELEPHONE (206) 292-8008
                                                                                FAX (206) 340-0289
                 Case 3:19-cv-05785-RBL Document 1 Filed 08/23/19 Page 5 of 5



 1                                                       VII.    PRAYER

 2             WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, as

 3   follows:

 4             1.        That Plaintiffs may have judgment on ALL CAUSES OF ACTION for general,

 5   and special damages and all other allowable damages according to proof at trial, in excess of

 6   $75,000 exclusive of interest and costs;

 7             2.        The Plaintiffs may have judgment on ALL CAUSES OF ACTION for

 8   reasonable attorneys’ fees and costs in an amount according to proof at trial;

 9             3.        The Plaintiffs may have judgment on ALL CAUSES OF ACTION for pre-

10   judgment and post-judgment interest in an amount according to proof at trial and the law; and

11             4.        That Plaintiffs be awarded such other and further relief as this Honorable Court

12   deems just and proper.

13             DATED this 23rd day of August, 2019.

14                                                              HOLMES WEDDLE & BARCOTT, P.C.

15
                                                                /s/ Michael A. Barcott
                                                                Michael A. Barcott, WSBA #13317
16
                                                                /s/ Daniel P. Barcott
17
                                                                Daniel P. Barcott, WSBA #50282
                                                                999 Third Avenue, Suite 2600
18
                                                                Seattle, Washington 98104
                                                                Telephone: 206-292-8008
19
                                                                Facsimile: 206-340-0289
                                                                Email: mbarcott@hwb-law.com
20
                                                                        dbarcott@hwb-law.com
                                                                Attorneys for Plaintiffs
21
     G:\5783\29589 - Roundhill\Pleading\Complaint.docx
22

23

24

      COMPLAINT FOR DAMAGES - 5                                             HOLMES WEDDLE & BARCOTT, PC
                                                                                 999 THIRD AVENUE, SUITE 2600
      Case No.                                                                     SEATTLE, WA 98104-4011
                                                                                  TELEPHONE (206) 292-8008
                                                                                       FAX (206) 340-0289
